By the Court.

Lumpkin, J.,
delivering the opinion.
After carefully examining the errors complained of in this case, we are of the opinion that the decree ought to stand. It occurs to us, however, that a slight modification of the decree might be made with benefit to all parties, and that is, to ascertain by the examination of experts the present value in gross of the annuity coming to Mrs. Eliza Scott, by referring the matter to a special jury; provided, counsel could not agree on the amount — and to decree, that out of the proceeds of the sale of the property, this sum be paid over to Mrs. Scott; that of the balance, if there be enough for that purpose, that Cunningham’s claim be paid, and the surplus, if any, be paid over to William Scott, if there be no other liens upon the fund, and we shall send the case back, merely to have the decree remodeled in conformity with these views.